 



Exhibit 10.3
FORM OF RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (“Agreement”) is effective as of ___,
between Encore Acquisition Company, a Delaware corporation (the “Company”) and
___(the “Executive”).
     WHEREAS, pursuant to the provisions of the Company’s 2000 Incentive Stock
Plan as amended and restated effective March 18, 2004, and as such plan may be
thereafter amended (the “Plan”), the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board of Directors”), which
administers the Plan, has determined to grant a Restricted Stock Award to the
Executive upon the terms set forth below;
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1.     Grant of Restricted Stock. The Company hereby awards to the
Executive under the Plan, subject to the terms and conditions hereinafter set
forth, ___shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company (the “Restricted Stock”). The Company will issue to the
Executive stock certificates evidencing the shares of Restricted Stock, which
certificates will be registered in the name of the Executive and will bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to the Restricted Stock, substantially in the following form:
The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement,
effective as of ___, between Encore Acquisition Company and the registered owner
hereof. Copies of such Agreement are on file in the offices of Encore
Acquisition Company, 777 Main Street, Suite 1400, Fort Worth, Texas 76102.
The certificates evidencing the shares of Restricted Stock shall be held in
custody by the Company or, if specified by the Committee, by a third party
custodian or trustee, until the restrictions on such shares shall have lapsed,
and, as a condition of this award of Restricted Stock, the Executive shall
deliver a stock power, duly endorsed in blank, relating to the shares of
Restricted Stock.
     2.     Transfer Restrictions. Except as expressly provided herein, the
shares of Restricted Stock are non-transferable, otherwise than by will or the
laws of descent and distribution, and may not otherwise be assigned, pledged,
hypothecated or otherwise disposed of and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the award provided for herein shall
immediately become null and void, and the shares of Restricted Stock shall be
immediately forfeited to the Company.
     3.     Restrictions. Subject to the forfeiture provision of Section 4
hereof, the restrictions on the shares of Restricted Stock shall lapse and such
shares shall vest in the Executive upon the later of the satisfaction of the
Performance-Based Conditions and the Service-Based Conditions, as defined below:

1



--------------------------------------------------------------------------------



 



Exhibit 10.3
     (a)     The “Performance-Based Conditions” shall be deemed satisfied if and
only if the Company shall achieve any one of the following performance goals
during either the ___fiscal year or the ___ fiscal year:

  (i)   on a barrels of oil equivalent basis using prices of $  per barrel of
oil and $  per thousand cubic feet of natural gas, (A) the Company’s proved oil
and gas reserves at ___, minus the Company’s proved oil and gas reserves at
___(B) is greater than the Company’s production of oil and natural gas during
the year ended ___; or     (ii)   the Company’s finding and development costs
for the year ended ___ shall be less than the finding and development costs of
at least ___of the companies constituting the compensation peer group set forth
in Exhibit A hereto; with the finding and development costs determined as
(A) the sum of (a) the capital invested for development of oil and gas
properties during the year ended ___, plus (b) the capital invested for
acquisition of oil and gas properties during the year ended ___, (B) divided by
the sum of (x) the increase in proved oil and gas reserves from ___to ___, plus
(y) oil and gas production during the year ended ___; or     (iii)   on a
barrels of oil equivalent basis using prices of $  per barrel of oil and $  per
thousand cubic feet of natural gas, (A) the Company’s proved oil and gas
reserves at ___, minus the Company’s proved oil and gas reserves at ___(B) is
greater than the Company’s production of oil and natural gas during the year
ended ___; or     (iv)   the Company’s finding and development costs for the
year ended ___ shall be less than the finding and development costs of at least
___of the companies constituting the compensation peer group set forth in
Exhibit A hereto; with the finding and development costs determined as (A) the
sum of (a) the capital invested for development of oil and gas properties during
the year ended ___, plus (b) the capital invested for acquisition of oil and gas
properties during the year ended ___, (B) divided by the sum of (x) the increase
in proved oil and gas reserves from ___to ___, plus (y) oil and gas production
during the year ended ___.

If as of ___, the Company shall not have achieved one of the Performance-Based
Conditions set forth above, then all shares of Restricted Stock shall be
immediately forfeited to the Company.
     (b)     If the Executive remains continuously employed by the Company, the
“Service-Based Conditions” shall be deemed satisfied with respect to ___percent
(___%) of the shares of Restricted Stock awarded hereunder on each ___of the
years ___; provided that restrictions shall not lapse with respect to any
fraction of a share. If the Executive does not remain continuously

2



--------------------------------------------------------------------------------



 



Exhibit 10.3
employed by the Company until the dates specified above, the Service-Based
Conditions shall not be satisfied with respect to the specified portion of the
shares (except as expressly provided otherwise in Section 4), and all shares of
then-outstanding Restricted Stock shall be immediately forfeited to the Company.
     (c)     Restrictions on shares as to which both the Performance-Based
Conditions and the Service-Based Conditions shall have been satisfied will
lapse, and such shares shall no longer be deemed Restricted Stock.
     4.     Termination of Employment; Forfeiture.
     (a)     Upon termination of the Executive’s employment with the Company or
any subsidiary of the Company (or the successor of any such company) as a result
of the retirement of the Executive, the shares of Restricted Stock, after such
retirement, shall continue to be subject to the restrictions set forth herein,
which restrictions shall lapse and such shares shall vest in the Executive in
accordance with the provisions of Section 3 hereof as if the Executive had
remained employed by the Company. Retirement of the Executive shall mean (i) the
termination of employment with the Company on or after the last day the month in
which the Executive attains age 65 and has, as of such date of termination, been
continuously employed by the Company for at least two years or (ii) otherwise as
the Committee shall determine, in its sole discretion.
     (b)     Upon termination of the Executive’s employment with the Company or
any subsidiary of the Company (or the successor of any such company) as a result
of the death of the Executive, the Service-Based Conditions on all shares of
Restricted Stock shall be deemed satisfied, and the restrictions on such shares
shall lapse and such shares shall vest in the Executive’s legal representative,
beneficiary or heir only if, and immediately after, the Company achieves one of
the Performance-Based Conditions set forth in Section 3 hereof.
     (c)     Upon termination of the Executive’s employment with the Company or
any subsidiary of the Company (or the successor of any such company) as a result
of the disability of the Executive, the shares of Restricted Stock, after such
disability, shall continue to be subject to the restrictions set forth herein,
which restrictions shall lapse and such shares shall vest in the Executive in
accordance with the provisions of Section 3 hereof as if the Executive had
remained employed by the Company; provided that if the Executive shall be
disabled for a continuous period of 18 months, then the Service-Based Conditions
on all shares of Restricted Stock shall be deemed satisfied, and the
restrictions on such shares shall lapse and such shares shall vest in the
Executive if and only if prior to or during such disability the Company shall
achieve one of the Performance-Based Conditions set forth in Section 3 hereof,
which lapse of restrictions and vesting shall occur on the later of (i) the last
day of such 18 months of continuous disability or (ii) the date the Company
shall achieve one of such Performance-Based Conditions if the Executive shall
remain so continuously disabled on such date. The disability of the Executive
shall mean the total disability of the Executive as determined in accordance
with the Company’s long-term disability insurance benefit plan, or if no such
plan is then in existence, total and permanent disability as determined by the
Committee in its sole discretion.

3



--------------------------------------------------------------------------------



 



Exhibit 10.3
     (d)     Upon termination of the Executive’s employment with the Company or
any subsidiary of the Company (or the successor of any such company) for any
reason other than as described in subsections (a), (b) and (c) above, all shares
of Restricted Stock as to which the restrictions thereon shall not have
previously lapsed shall be immediately forfeited to the Company.
     5.     Distribution Following Termination of Restrictions. Upon the vesting
and expiration of the restrictions as to any portion of the Restricted Stock,
the Company will cause a new certificate evidencing such number of shares of
Common Stock to be delivered to the Executive, or in the case of his death to
his legal representative, beneficiary or heir, free of the legend regarding
transferability; provided that the Company shall not be obligated to issue any
fractional shares of Common Stock.
     6.     Voting and Dividend Rights. During the period in which the
restrictions provided herein are applicable to the Restricted Stock, the
Executive shall have the right to vote the shares of Restricted Stock and to
receive any cash dividends paid with respect thereto unless and until forfeiture
thereof. Any dividend or distribution payable with respect to shares of
Restricted Stock that shall be paid or distributed in shares of Common Stock
shall be subject to the same restrictions provided for herein, and the shares so
paid or distributed shall be deemed Restricted Stock subject to all terms and
conditions herein. Any dividend or distribution (other than cash or Common
Stock) payable or distributable on shares of Restricted Stock, unless otherwise
determined by the Committee, shall be subject to the terms and conditions of
this Agreement to the same extent and in the same manner as the Restricted Stock
is subject; provided that the Committee may make such modifications and
additions to the terms and conditions (including restrictions on transfer and
the conditions to the timing and degree of lapse of such restrictions) that
shall become applicable to such dividend or distribution as the Committee may
provide in its absolute discretion.
     7.     Corporate Structure Change. Except as otherwise provided in the Plan
in the case of a Change in Control of the Company, in the event of any merger,
consolidation, reorganization, recapitalization, reclassification or other
capital or corporate structure change of the Company, the securities or other
consideration receivable for or in conversion of or exchange for shares of
Restricted Stock shall be subject to the terms and conditions of this Agreement
to the same extent and in the same manner as the Restricted Stock is subject;
provided that the Board of Directors may make such modifications and additions
to the terms and conditions (including restrictions on transfer and the
conditions to the timing and degree of lapse of such restrictions) that shall
become applicable to the securities or other consideration so receivable as the
Board of Directors may provide in its absolute discretion.
     8.     Tax Withholding. The obligation of the Company to deliver any
certificate to the Executive pursuant to Section 5 hereof shall be subject to
the receipt by the Company from the Executive of any withholding taxes required
as a result of the award of the Restricted Stock or lapsing of restrictions
thereon. Unless the Committee or the Board of Directors shall determine
otherwise at any time after the date hereof, the Executive may satisfy all or
part of such withholding tax requirement by electing to sell to the Company a
designated number of unrestricted shares of Common Stock held by the Executive
at a price per share equal to the Fair

4



--------------------------------------------------------------------------------



 



Exhibit 10.3
Market Value of such shares, provided that the aggregate value of the shares
sold does not exceed the minimum required tax withholding obligation.
     9.     Securities Laws Requirements. The Company shall not be required to
issue shares of Restricted Stock unless and until (i) such shares have been duly
listed upon each stock exchange on which the Common Stock is then registered and
(ii) the Company has complied with applicable federal and state securities laws.
     The Company may require the Executive to furnish to the Company, prior to
the issuance of any shares of Restricted Stock, an instrument, in such form as
the Committee may from time to time deem appropriate, in which the Executive
represents that the shares of Restricted Stock acquired by him hereunder are
being acquired for investment and not with a view to the sale or distribution
thereof.
     10.     Incorporation of Plan Provisions. This Agreement and the award of
Restricted Stock hereunder are made pursuant to the Plan and are subject to all
of the terms and provisions of the Plan as if the same were fully set forth
herein. In the event that any provision of this Agreement conflicts with the
Plan, the provisions of the Plan shall control. The Executive acknowledges
receipt of a copy of the Plan and agrees that all decisions under and
interpretations of the Plan by the Committee shall be final, binding and
conclusive upon the Executive. Capitalized terms not otherwise defined herein
shall have the same meanings set forth in the Plan for such terms.
     11.     No Rights to Employment. Nothing contained in this Agreement shall
confer upon the Executive any right to continued employment by the Company or
any subsidiary of the Company, or limit in any way the right of the Company or
any subsidiary to terminate or modify the terms of the Executive’s employment at
any time.
     12.     Miscellaneous.
     (a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICT OF LAWS.
     (b)     This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns.
     (c)     If any term or provision of this Agreement should be invalid or
unenforceable, such provision shall be severed from this Agreement, and all
other terms and provisions hereof shall remain in full force and effect.
     (d)     This Agreement, including the relevant provisions of the Plan,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, with respect to the subject hereof. This Agreement may not be
amended, except by an instrument in writing signed by the Company and the
Executive.

5



--------------------------------------------------------------------------------



 



Exhibit 10.3
     (e)     This Agreement may be executed in one or more counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            ENCORE ACQUISITION COMPANY
      By:         Name:           Title:             EXECUTIVE



——————————————————————
[Name]
                       

6